DETAILED ACTION
This application is being examined under pre-AIA  first-to-invent provisions.
Status of claims
Canceled:
9-10
Pending:
1-8 and 11-22 
Withdrawn:
21-22
Examined:
1-8 and 11-20 
Independent:
1 and 20
Allowable:
1-8 and 11-19


Abbreviations

Rejections applied
PHOSITA
"a person having ordinary skill in the art
at the time the invention was made"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/1st
35 USC 112, 1st paragraph

112 "Means for"

112/2nd
35 USC 112, 2nd paragraph

112 Other

112/6th
35 USC 112, 6th paragraph

Double Patenting
x


Priority
Priority is claimed to as early as 12/21/2011.

Election by original presentation
Newly filed claims 21-22 are directed to inventions that are independent or distinct from the inventions originally claimed because these claims lack the art-distinguishing recitation "deliver sequencing reagents to the array in a stopped flow delivery manner" of claims 1 and 20 (and previously claims 9-10 now canceled), and instead claims 21-22 recite a new limitation of "mixing... in a buffer comprising 250 mM to 375 mM of a salt" distinct from the original claims.
Since applicant has received an action on the merits for the originally presented inventions, those inventions have been constructively elected by original presentation for prosecution claims 21-22 are finally withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142-144 and MPEP § 821.03.
Furthermore, as described below, claims 1-8 and 11-20 would be allowable: except for the single remaining 112/b rejection of claim 20 which appears to result from an inconsistency in the 6/29/2021 amendment and except for the double patenting rejections of claims 1-8 and 11-20. 
As one option, Applicant may remedy the remaining rejections of claims 1-8 and 11-20, cancel non-elected claims 21-22 and proceed to allowance of claims 1-8 and 11-20.
Alternatively, Applicant may take other action regarding non-elected claims 21-22 according to 37 CFR 1.142-144 and MPEP § 821.03.


Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections to the drawings are withdrawn.  The color in Fig. 1 is interpreted as non-substantive.
The previous objections to the claims are withdrawn.  (Also, it is noted that, regarding the withdrawn claim 22, "fluorescence" would be appropriate instead of "fluorescent" in each context recited therein.)
The 103 rejections of claims 1-8 and 11-20 are withdrawn in view of the recited "deliver sequencing reagents to the array in a stopped flow delivery manner" of claims 1 and 20.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim rejections - 112/2nd
The following is a quotation of 112/2nd:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 20 is rejected under 112/2nd, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However, equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
20
(e)(ii)... correctly
The recitation is a term of relative or vague degree, neither defined in the specification nor having a well-known and particular definition in the art.  It is not clear what is the threshold for being "correct" and therefore it is not clear what is the effect of this recitation on the scope of the claim.  (MPEP 2173.05(b) pertains.)  This rejection is maintained.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1, 7, 14, 20
(b)... several
The recited term "several" is disclosed in the specification (e.g. p. 3, line 4; p. 18, line 16; p. 39, line 30; p. 41, line 24) but is not defined there, and, in a BRI, the recited "several" reads on two or more.



(b) a fluidic apparatus
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "apparatus") and function and/or result (here "fluidic") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at for example p. 42, line 6.  MPEP 2181.III-IV pertain.  Here, "fluidic" is interpreted not as the "apparatus" itself being a fluid but as an apparatus performing the function of processing fluids.
20
(c) a detection apparatus
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "apparatus") and function and/or result (here "detection") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at for example p. 46, line 16.  MPEP 2181.III-IV pertain. 
20
(d) a control module
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "control") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at for example p. 47, line 30.  MPEP 2181.III-IV pertain. 
20
(e) an analysis module
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "analysis") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at for example p. 48, line 21.  MPEP 2181.III-IV pertain. 



101 -- no rejection
Judicial exceptions (JE) to 101 patentability
Referring to 101 JE analysis as organized in MPEP 2106, no 101 rejection applies to claims 1-8 and 11-20, at least by analogy to:
the analysis step 2A, 2nd prong, 3rd consideration, relating to a particular machine integrating any possible judicial exceptions into a practical application, in that a particular machine in this instance comprises at least the recited mixing and monitoring along with the equipment inherent in these steps.

Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.

Versus patent 9,279,154 (application 13/722,979) 
Instant claims 1-8 and 11-20 are rejected on the grounds of nonstatutory obviousness-type double patenting as unpatentable over conflicting claims 1-23 of patent 9,279,154.  The instant and conflicting claims generally are directed to processes and machines for sequencing nucleic acids using stopped flow delivery of reagents.  Although the conflicting claims are not identical, they are not patentably distinct from the instant claims because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims. 

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at 
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631